CHANGE IN TERMS AGREEMENT

Principal

Loan Date

Maturity

Loan No

Call/Coll

Account

Officer

Initials

$4,5000,000.00

02-04-2008

06-04-2009

001

80/2010

8120525

006

 

References in the boxes above are for Lender’s use only and do no limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

Keyon Communications Holdings, Inc.
11742 Stone Gate Circle
Omaha, NE 68164

 

Lender:

SUN WEST BANK
Las Vegas – Main Office
5830 W. Flamingo Road
Las Vegas, NV 89103
(702) 949-2265

 

 

Principal Amount $4,500,000.00

Date of Agreement: March 24, 2009

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated February 4, 2008, in
the original principal amount of $4,500,000.00, which Note is fully disbursed
with no funds available.

DESCRIPTION OF COLLATERAL. This Note is secured by a Commercial Security
Agreement dated February 4, 2008 encumbering all business assets, as evidenced
by that certain UCC Financing Statement filed on February 12, 2008 as Document
No. 2008004475-7 Nevada Secretary of State and a UCC Financing Statement filed
on February 12, 2008 as Document NO. 2008-0515526 Delaware Department of State.

DESCRIPTION OF CHANGE IN TERMS. For good and valuable consideration, the receipt
of which is hereby acknowledged, Borrower and Lender agree as follows:

1. The Maturity Date of the Note is hereby extended from February 4, 2009 to
June 4, 2009, with the next regularly scheduled interest payment due and payable
on April 4, 2009.

2. As an inducement to Lender to consent to the changes set forth herein,
Borrower shall pay to Lender a renewal fee of $1,000.00, and documentation fee
of $200.00, and unless previously paid, accrued interest to February 4, 2009 in
the amount of $28,093.75 and accrued interest due to March 4, 2009 in the amount
of $25,375.00, for a total of $54,668.75 which is deemed to be earned and due
and payable upon the execution of this Agreement.

PAYMENT. Borrower will pay this loan in one principal payment of $4,500,000.00
plus interest on June 4, 2009. This payment due on June 4, 2009, will be for all
principal and all accrued interest not yet paid. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning April 4, 2009, with all subsequent interest payments to be due
on the same day of each month after that.

VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an index which is the Sun West Bank’s Base
Rate, deemed to mean the floating commercial loan rate of Lender publicly
announced from time to time as Lender’s Base Index Rate (the “Base Rate”). This
definition of Base Rate is to be strictly interpreted and is not intended to
serve any purpose other than providing an index to determine the variable rate
used in this agreement (the “index”). The Index is not necessarily the lowest
rate charged by Lender on its loans and is set by Lender in its sole discretion.
If the Index becomes unavailable during the term of this loan, Lender may
designate a substitute Index after notifying Borrower. Lender will tell Borrower
the current Index rate upon Borrower’s request. The interest rate change will
not occur more often than each day. Borrower understands that Lender may make
loans based on other rates as well. The Index currently is 4.750% per annum. The
interest rate to be applied to the unpaid principal balance of this loan will be
calculated as described in the “INTEREST CALCULATION METHOD” paragraph using a
rate of 2.500 percentage points over the Index, adjusted if necessary for any
minimum and maximum rate limitations described below, resulting in an initial
rate of 7.250% per annum based on a year of 360 days. NOTICE: Under no
circumstances will the interest rate on this loan be less than 6.750% per annum
or more than the maximum rate allowed by applicable law.

INTEREST CALCULATING METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all person signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

KEYON COMMUNICATIONS HOLDINGS, INC.

 

By:

/s/ Jonathan Snyder

 

 

Jonathan Snyder, President of Keyon Communications Holdings, Inc.

 

LASER PRO Lending, Ver. 5.44.00.002 Copr. Harland Financial Solutions, Inc.
1997, 2009. All Rights Reserved. – NV L:\LASERPRO\CFI\LPL\D20C.FC TR-20928
PR-COML1PAY

 

 

--------------------------------------------------------------------------------